DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants currently presented claims as a whole are found to be allowable after search both patents and non-patent literature databases.  After a complete search no prior art either alone or in combination was found which taught applicants currently presented claims as a whole.  Applicants current claimed invention is as follows: A material identification method suitable for a cleaning robot, wherein a storage module of the cleaning robot is preset with a threshold comparison table, and the threshold comparison table is pre-set with a plurality of comparison thresholds, each comparison threshold is an interval of a cumulative energy information accumulated by a material of the moving plane for a predetermined period of time, the material identification method comprising the following steps: an ultrasonic module of the cleaning robot emitting an ultrasonic signal to a moving plane contacted by at least one moving unit provided by the cleaning robot; the ultrasonic module receiving an ultrasonic reflection signal from the moving plane that reflects the ultrasonic signal; the ultrasonic module converting the ultrasonic reflection signal into an energy information; a processing module of the cleaning robot being configured to calculate the accumulated energy information accumulated by all the energy information in the predetermined period of time; and the processing module determining, according to the threshold comparison table, whether the accumulated energy information corresponds to one of the comparison thresholds, and determining the material of the moving plane contacted by the moving unit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664